Evans, J.
concurring. I agree there shall be a new trial:
*1361. Because the facts proved make, in my opinion, a case of fraudulent intent as well as an actual fraud perpetrated on the subsequent creditors.
2. That Ford was a mere tenant at will of the mortgagees. He might maintain trover for the taking and conversion of the negroes, but he could recover only the value of his interest.
There are some commercial contracts, where one having a possession or right of possession, may sue, and all others would be barred by his recovery. Thus a carrier may recover the value of goods taken out of his possession. So also may the consignee; and a recovery in such cases would bar the consignor ; but this depends on commercial law, and has no application to negroes. A tenant for life can recover only the value of his life estate, in tro-ver. In detinue he could recover the specific chattels. In tro-ver the verdict operates as a sale of the plaintiff’s interest, and no more. I do not therefore believe the verdict will give to Aiken any better title than Ford had. He would still be liable to the mortgagee.

Motion granted.